Case 2:19-cv-00040-JRG-RSP Document 161 Filed 11/26/19 Page 1 of 7 PageID #: 2182



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        MARSHALL DIVISION


  IMPLICIT, LLC,                                                §
       Plaintiff,                                               §
                                                                §
  v.                                                            §
                                                                §
  IMPERVA, INC.                                                 §
                                                                           Case No. 2:19-cv-00040-JRG-RSP
                                                                §
                                                                                     LEAD CASE
                                                                §
  FORTINET, INC.                                                §
                                                                           Case No. 2:19-cv-00039-JRG-RSP
                                                                §
                                                                §
  JUNIPER NETWORKS, INC.                                        §
                                                                           Case No. 2:19-cv-00037-JRG-RSP
                                                                §
   Defendants.                                                  §


              JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
                               PURSUANT TO P.R 4-3

           Plaintiff Implicit, LLC (“Implicit), and Defendants Fortinet, Inc. (“Fortinet”), Juniper

  Networks, Inc. (“Juniper”), and Imperva, Inc. (“Imperva”) (collectively, the “Parties”), pursuant

  to Patent Local Rule 4-3 and the Court’s Third Amended Docket Control Order (Dkt. 152),

  hereby respectfully submit this joint claim construction and prehearing statement regarding U.S.

  Patent Nos. 8,694,683 (the “’683 patent”); 9,270,790 (the “’790 patent); 9,591,104 (the “’104

  patent”); 10,033,839 (the “’839 patent”); 10,027,780 (the “’780 patent”); and 10,225,378 (the

  “’378 patent”) (collectively, the “Patents-in-Suit”).


  I.       AGREED CLAIM CONSTRUCTIONS

           The Parties agree to the construction of the following claim terms:
        Term, Phrase, or Clause                                         Agreed Construction
   “message”                                           “a collection of data that is related in some way, such
                                                       as a stream of video or audio data or an email
                                                       message”


  Joint Claim Construction and Prehearing Statement Pursuant to P.R. 4-3                                         1
Case 2:19-cv-00040-JRG-RSP Document 161 Filed 11/26/19 Page 2 of 7 PageID #: 2183



          Term, Phrase, or Clause                                       Agreed Construction
   “state information”                                 “information that is specific to a software routine for a
                                                       specific message, that can be used for all packets of
                                                       the message, and that is not information related to an
                                                       overall path”
   “the packet of the message”                         “the one or more received message packets used to
                                                       create a path”
   “key [value]”                                       “information that can be used to identify the session
                                                       of a protocol,” and—as used in the ’104, ’780, ’839,
                                                       and ’378 Patents—the determine/determining
                                                       operation/step is performed before the
                                                       identify/identifying operation/step

  II.  PROPOSED CONSTRUCTIONS AND IDENTIFICATION OF INTRINSIC AND
  EXTRINSIC EVIDENCE

           The Parties’ proposed constructions for the disputed terms and identification of

  supporting evidence are attached as Exhibits A and B. Plaintiff’s proposed constructions and

  identification of evidence are attached as Exhibit A. Defendants’ proposed constructions and

  identification of evidence are attached as Exhibit B.

           Defendants’ Objection: The Parties exchanged their P.R. 4-2 disclosures on November 4,

  2019, identifying proposed constructions and extrinsic evidence for the collection of terms

  previously identified by the Parties on October 3, 2019. At 5:14 p.m. CT on the day of this

  filing, Plaintiff for the first time served a draft of its Exhibit A that (i) materially changed the

  terms identified by combining terms and adding claim language; (ii) added new extrinsic

  evidence not previously identified; and (iii) proposed new alternative constructions, all of which

  were previously undisclosed in Plaintiff’s P.R. 4-2 disclosure. Although Plaintiff proposed

  combining certain terms during the Parties’ meet and confer on November 25, 2019, Plaintiff did

  not provide a written version of its proposal—much less identify any of the new terms,

  constructions, and evidence—until 5:14 p.m. CT today as Plaintiff’s Exhibit A. Defendants

  object to Plaintiff’s Exhibit A to the extent it differs from Plaintiff’s P.R. 4-2 disclosure,




  Joint Claim Construction and Prehearing Statement Pursuant to P.R. 4-3                                           2
Case 2:19-cv-00040-JRG-RSP Document 161 Filed 11/26/19 Page 3 of 7 PageID #: 2184



  including because the belated disclosure of Plaintiff’s Exhibit A does not allow Defendants

  adequate time to consider and respond to Plaintiff’s new and previously undisclosed positions.

           Plaintiff’s Response to Defendants’ Objections: Implicit’s P.R. 4-2 disclosure properly

  disclosed its preliminary proposed terms, constructions, and supporting evidence in compliance

  with the Eastern District of Texas’s Patent Rules.

           Defendants’ primary complaint appears to be about Implicit’s merging of the “execute”

  and “convert” terms. But Implicit presents no terms that went undiscussed by the

  Parties. Implicit specifically disclosed its proposal for merging the “execute” and “convert”

  terms during the Parties’ meet and confer, and the Parties discussed the same for approximately

  45 minutes. As for Implicit’s alternative constructions, Implicit’s position remains the same—

  the terms require no construction and the alternative constructions merely capture plain meaning

  to one of ordinary skill in the art in language that is helpful to the jury.

           Defendants’ objection is surprising given Defendants’ late addition of a new term not

  included in their P.R. 4-2 disclosure. Defendants added “routines in the sequence of routines,”

  which is not mentioned at all in Defendants’ P.R. 4-2 disclosure.

           Implicit’s “new” extrinsic evidence was largely cited in either Defendants’ own P.R. 4-2

  disclosure, or by Dr. Kevin Almeroth in his properly-noticed, sworn declaration (served

  concurrently with this filing). See P.R. 4-3 (b) & Fed. R. Civ. P. 26(a)(2)(B(i)-(ii). Furthermore,

  Defendants, after 7:00 p.m. CT, added an immense quantity (hundreds of pages) of “new”

  extrinsic evidence in support of each of their proposed terms.

           Finally, if Defendants need to adjust their approach to any of the claim terms, they have

  ample time to do so. Defendants’ claim construction brief is not due until January 9, 2020,

  which is 44 days from the date of this filing.




  Joint Claim Construction and Prehearing Statement Pursuant to P.R. 4-3                               3
Case 2:19-cv-00040-JRG-RSP Document 161 Filed 11/26/19 Page 4 of 7 PageID #: 2185



           Defendants’ Reply: As discussed on the parties’ meet and confer teleconference, the

  omission of “routines in the sequence of routines” was an inadvertent omission from Defendants’

  P.R. 4-2 disclosures. Defendants identified this term as part of its P.R. 4-1 disclosures and had

  coupled it with the related terms “sequence of [two or more] routines” and “one or more

  routines” collectively identified as Term No. 2. Regarding Implicit’s assertion of Defendants’

  addition of “an immense quantity (hundreds of pages) of ‘new’ extrinsic evidence,” Defendants

  are unaware to what “new” evidence Implicit is referring. Defendants incorporated reservations

  of rights from their P.R. 4-2 cover pleading to rely on “any prosecution histories or

  reexamination proceedings for the patents at issue or patents in related families,” and have added

  that they reserve the right to rely on evidence cited by Implicit.


  III.     ANTICIPATED LENGTH OF THE CLAIM CONSTRUCTION HEARING

           Pursuant to P.R. 4-3, the Parties anticipate that the length of time necessary for the Claim

  Construction Hearing will be no more than three (3) hours.

  IV.      LIVE WITNESS TESTIMONY

           The Parties do not propose to call any witnesses, including experts, live at the Claim

  Construction Hearing.


  V.       OTHER ISSUES FOR A PREHEARING CONFERENCE

           At this time, neither party is aware of any issues which might be appropriately taken up at

  a prehearing conference prior to the Claim Construction Hearing.

  Dated: November 26, 2019                                       Respectfully submitted,

  By: /s/ Christopher Larson             _                       By: /s/ Brandon C. Martin      _

  Michael J. Sacksteder                                          Spencer Hosie, pro hac vice,
  (CA Bar No. 191605)                                            (CA Bar No. 101777)
  Jessica Lee Benzler                                            shosie@hosielaw.com


  Joint Claim Construction and Prehearing Statement Pursuant to P.R. 4-3                              4
Case 2:19-cv-00040-JRG-RSP Document 161 Filed 11/26/19 Page 5 of 7 PageID #: 2186



  (CA Bar No. 306164)                                            Diane S. Rice, pro hac vice,
  Christopher L. Larson                                          (CA Bar No. 118303)
  (CA Bar No. 308247)                                            drice@hosielaw.com
  FENWICK & WEST LLP-San Francisco                               Brandon C. Martin, pro hac vice,
  555 California Street                                          (CA Bar No. 269624)
  12th Floor                                                     bmartin@hosielaw.com
  San Francisco, CA 94104                                        Darrell Rae Atkinson, pro hac vice,
  415-875-2300                                                   (CA Bar No. 280564)
  Facsimile: (415) 281-1350                                      datkinson@hosielaw.com
  Email: msacksteder@fenwick.com;                                Francesca M.S. Germinario, pro hac vice,
  jbenzler@fenwick.com;                                          (CA Bar No. 326208)
  clarson @fenwick.com                                           fgerminario@hosielaw.com
                                                                 HOSIE RICE LLP
  GEOFFREY ROBERT MILLER                                         600 Montgomery St., 34th Floor
  (TX State Bar No. 24094847)                                    San Francisco, CA 94111
  FENWICK & WEST LLP-Mtn. View                                   415.247.6000
  Silicon Valley Center                                          Fax: 415.247.6001
  801 California Street
  Mountain View, CA 94041                                        William E. Davis, III (TX Bar No. 24047416)
  650-988-8500                                                   bdavis@bdavisfirm.com
  Facsimile: (650) 938-5200                                      Christian J. Hurt (TX Bar No. 24059987)
  gmiller@fenwick.com                                            churt@bdavisfirm.com
                                                                 Edward Chin (Of Counsel)
  Counsel for Defendant Imperva, Inc.                            (TX Bar No. 50511688)
                                                                 echine@bdavisfirm.com
  By: /s/ Alice Snedeker                      _                  Debra Coleman (Of Counsel)
                                                                 (TX Bar No. 24059595)
  Matthew C. Gaudet (GA SBN 287789)                              dcoleman@bdavisfirm.com
  Admitted E.D. Tex.                                             Ty Wilson (TX Bar No. 24106583)
  David C. Dotson (GA SBN 138040)                                THE DAVIS FIRM, PC
  Admitted E.D. Tex.                                             213 N. Fredonia Street, Suite 230
  John R. Gibson (GA SBN 454507)                                 Longview, Texas 75601
  Admitted E.D. Tex.                                             Telephone: (903) 230-9090
  Alice E. Snedeker                                              Facsimile: (903) 230-9661
  Admitted E.D. Tex.
  DUANE MORRIS LLP                                               Counsel for Plaintiff Implicit, LLC
  1075 Peachtree NE, Suite 2000
  Atlanta, GA 30309
  Telephone: 404.253.6900
  Facsimile: 404.253.6901
  Email: mcgaudet@duanemorris.com;
  dcdotson@duanemorris.com;
  jrgibson@duanemorris.com
  aesnedeker@duanemorris.com

  Christopher J. Tyson (VA SBN 81553)



  Joint Claim Construction and Prehearing Statement Pursuant to P.R. 4-3                                       5
Case 2:19-cv-00040-JRG-RSP Document 161 Filed 11/26/19 Page 6 of 7 PageID #: 2187



  Admitted E.D. Tex.
  DUANE MORRIS LLP
  505 9th Street, N.W., Suite 1000
  Washington, DC 20004-2166
  Tel: 202.776.7800
  Fax: 202.776.7801
  Email: cjtyson@duanemorris.com

  Deron R. Dacus
  State Bar No. 00790553
  THE DACUS FIRM, P.C.
  821 ESE Loop 323, Suite 430
  Tyler, TX 75701
  Phone: (903) 705-1117
  Fax: (903) 581-2543
  ddacus@dacusfirm.com

  Counsel for Defendant Fortinet, Inc.

  By: /s/ David McPhie             _

  IRELL & MANELLA LLP-Newport
  Beach
  David McPhie
  (CA Bar No. 231520) [Pro Hac Vice]
  Ingrid Marie Haslund Petersen
  (CA Bar No. 313927) [Pro Hac Vice]
  840 Newport Center Drive, Suite 400
  Newport Beach, CA 92660
  Telephone: (949) 760-0991
  Facsimile: (949) 760-5200
  Email: dmcphie@irell.com
  ipetersen@irell.com

  IRELL & MANELLA LLP-Los Angeles
  Jonathan S. Kagan
  (CA Bar No. 166039) [Pro Hac Vice]

  1800 Avenue of the Stars, Suite 900
  Los Angeles, CA 90067-4276
  Telephone: (310) 277-1010
  Facsimile: (310) 203-7199
  Email: jkagan@irell.com

  GILLAM & SMITH LLP
  Melissa R. Smith



  Joint Claim Construction and Prehearing Statement Pursuant to P.R. 4-3     6
Case 2:19-cv-00040-JRG-RSP Document 161 Filed 11/26/19 Page 7 of 7 PageID #: 2188



  (Texas Bar No. 24001351)
  303 South Washington Avenue
  Marshall, TX 75670
  Telephone: (903) 934-8450
  Facsimile: (903) 934-9257
  Email: melissa@gillamsmithlaw.com

  Attorneys for Defendant Juniper Networks,
  Inc.



                                            CERTIFICATE OF SERVICE

           The undersigned certifies that the foregoing document is being filed electronically in

  compliance with Local Rule CV-5(a). As such, this document is being served on this 26th day of

  November, 2019 on all counsel, who are deemed to have consented to electronic service. See Local

  Rule CV-5(a)(3)(V).

                                                                     /s/ Brandon C. Martin
                                                                     Brandon C. Martin




  Joint Claim Construction and Prehearing Statement Pursuant to P.R. 4-3                        7
